Order entered April 22, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00877-CR
                                    No. 05-14-00878-CR
                                    No. 05-14-00879-CR
                                    No. 05-14-00880-CR

                            REGINALD KEITH PINK, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                                         ORDER


        The Court DENIES appellant’s April 13, 2015 second motion for a hearing on a lost

record and for docket sheets. We DIRECT the Clerk to send copies of this order, by first-class

mail, to Reginald Pink, TDCJ No. 1938997, McConnell Unit, 3001 South Emily Drive, Beeville,

Texas 78102.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/   LANA MYERS
                                                          JUSTICE